FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAVDIP SINGH THIND,                              No. 08-72664

               Petitioner,                       Agency No. A076-674-317

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Navdip Singh Thind, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Thind’s April 18, 2008,

motion to reopen as untimely and number-barred because it was his third motion to

reopen and was filed more than four years after the BIA’s final order of removal,

and Thind has neither met any of the exceptions to the filing limitations nor

attached an application for relief as required by regulation. See 8 C.F.R.

§ 1003.2(c)(1)-(3).

      We lack jurisdiction to review Thind’s contentions that prior counsel

provided ineffective assistance and that Thind is eligible for relief under 8 U.S.C.

§ 1255(i) because he failed to raise these issues before the BIA and thereby failed

to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      Thind’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     08-72664